DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 02/01/2022, with respect to the rejection(s) of claim(s) 15-21, 23, 24, 26, 27, 28, 29,  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Diab (US 20120173905 A1), and further in view of Lee (US 20160308886 A1).
Claim Rejections - 35 USC § 112 has been overcome based on applicant’s amendment filed 02/01/2022.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren (US 20110134930 A1) in view of Matlock (US 8069483 B1) in view of Diab (US 20120173905 A1), and further in view of Lee (US 20160308886 A1).
Regarding Claim 15, 27, 29
McLaren teaches:

A method for analyzing service-oriented communication in a communications
network, wherein a data packet includes a first header of an application layer for service-oriented communication, and a second header of a protocol layer which is different from the application layer, for communication in the communications network, the protocol layer which is different from the application layer being of a (¶2 data exchange between communicating devices, ¶3 data-exchange services, ¶25 data packet 610 generally comprises the data 612 furnished by the application layer to the networking protocol through an application-layer interface (first header), a transport-layer header 614 (protocol layer) which includes source and destination identifiers, a data-packet sequence number, and various additional flags and information used by the transport layer to detect and correct the types of errors discussed with reference to FIG. 5, an Internet-layer header 616, and a link-layer header 618 and footer 620.  Each of the headers (first and second header) includes information used by the corresponding network protocol layer to direct the data packet to the corresponding layer on the receiving computer and to detect and correct various types of errors for which the layer is responsible), 

the method comprising: analyzing the data packet of the communications network, as a function of information concerning a sender  and/or receiver of the data packet from the first header and as a function of information concerning a sender and/or receiver from the second header, for whether or not the data packet meets a criterion (¶2 data exchange between communicating devices, ¶3 data-exchange services, ¶25 data packet 610 generally comprises the data 612 furnished by the application layer to the networking protocol through an application-layer interface (first header), a transport-layer header 614 (second header) which includes source and destination identifiers(function concerning a sender and/or receiver), a data-packet sequence number, and various additional flags and information used by the transport layer to detect and correct the types of errors discussed with reference to FIG. 5, an Internet-layer header 616, and a link-layer header 618 and footer 620.  Each of the headers (first and second header) includes information used by the corresponding network protocol layer to direct the data packet to the corresponding layer on the receiving computer and to detect and correct various types of errors for which the layer is responsible(whether or not the data packet meets a criterion)) 

McLaren does not teach:

the criterion defining a setpoint value for the sender and/or receiver in the first header as a function of content of the second header, and/or the criterion defining a setpoint value for the sender and/or receiver in the second header as a function of content of the first header, 

wherein the communications network is an automotive communications network internal to a vehicle; 

wherein the data packet includes information concerning a message type of the data packet, and wherein the analyzing step includes checking whether the data packet is being exchanged between a service user and a service provider in a direction corresponding to the message type of the data packet, and detecting an anomaly or an intrusion in the communications network based on the checking.


Matlock teaches:

the criterion defining a setpoint value for the sender and/or receiver in the first header as a function of content of the second header, and/or the criterion defining a setpoint value for the sender and/or receiver in the second header as a function of content of the first header (col 7 lines 35-50 monitors packets (first header and second header) transmitted on all wireless channels for malicious activity, fig. 9 col 13 lines 25-55, two devices participating in an ad-hoc network (), packet being analyzed, checks the values of the ESS and IBSS fields in the header, preprocessor first checks to see if the packet is a data packet.  If so then it checks the values of the to_ds and from_ds flags in the header (information concerning a sender and/or receiver of the data packet from the first header), If each field has a value of zero (the criterion defining a setpoint value), it indicates that the packet is being transmitted directly between two clients in an ad-hoc network (whether or not the data packet meets a criterion)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren in light of Matlock in order to detect and alert on unauthorized client Media Access Control (MAC) addresses, an unauthorized client actively trying to connect to a valid network, an authorized client actively trying to connect to an unauthorized access point (AP), an authorized client actively communicating with an unauthorized client in ad-hoc mode, a device broadcasting beacons for an ad-hoc network, two devices actively participating in an ad-hoc network, two devices actively participating in a bridged network, a device operating on the wrong channel, a violation in the broadcast Service Set Identifier (SSID) policy of the network, a violation in the encryption policy of the network, and a violation in the NULL SSID association policy of the network (Matlock col 6 lines 25-45).



wherein the communications network is an automotive communications network internal to a vehicle; 

wherein the data packet includes information concerning a message type of the data packet, and 


wherein the analyzing step includes checking whether the data packet is being exchanged between a service user and a service provider in a direction corresponding to the message type of the data packet, and detecting an anomaly or an intrusion in the communications network based on the checking.


Diab teaches:

wherein the communications network is an automotive communications network internal to a vehicle (¶260 a packet 704 and packet queues within a vehicle communication network); 

wherein the data packet includes information concerning a message type of the data packet (¶260 a packet 704 and packet queues within a vehicle communication network, packet 704 includes the preamble 706, start of frame 708, timestamp 710, packet type 712, and of the remainder of the packet 714, packet type 712 are contained within the vehicle network field of the packet 704. The queues may be separate based on the packet type, or other factor. For example, the queues may include a mission-critical queue 716, a network data queue 718, and information/entertainment queue 720, and a vehicle operation queue 714), and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren- Matlock in light of Diab in order for a vehicle 10 to communicate with an automobile service provider 22 (e.g., engine tune-up, brake system, a transmission system, etc.) via the cellular network (Diab ¶135).







wherein the analyzing step includes checking whether the data packet is being exchanged between a service user and a service provider in a direction corresponding to the message type of the data packet, and detecting an anomaly or an intrusion in the communications network based on the checking.

Lee teaches:

wherein the analyzing step includes checking whether the data packet is being exchanged between a service user and a service provider in a direction corresponding to the message type of the data packet, and detecting an anomaly or an intrusion in the communications network based on the checking (¶2 An intrusion detection system (IDS) is a device or software application that monitors network or system activities for malicious activities or policy violations ¶40 network controller 116 checks to see if the packet is marked with the special tag, Received packets that do not have a special tag are then sent to remote server 122 (also sometimes referred to as a “remote host”) to be inspected by IPS for potential hacking or denial of service attacks on BMC 114 on server).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren- Matlock-Diab in light of Lee in order to provide an intrusion detection system (IDS) is a device or software application that monitors network or system activities for malicious activities or policy violations (Lee ¶2).


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren-Matlock-Diab-Lee as applied to claim 15 above, and further in view of Kloberdans (US 20200128114 A1). 

Regarding Claim 16

McLaren-Matlock-Diab-Lee teaches:

The method as recited in claim 15.




The method as recited in claim 15, wherein the setpoint value defines at least one registered end point, and wherein the checking step includes checking a header, as a function of content of the header, whether the data packet is sent from a registered end point and/or whether the data packet is sent to a registered end point, the header being the first header and/or the second header.

Kloberdans teaches:

The method as recited in claim 15, wherein the setpoint value defines at least one registered end point, and wherein the checking step includes checking a header, as a function of content of the header, whether the data packet is sent from a registered end point and/or whether the data packet is sent to a registered end point, the header being the first header and/or the second header (¶114 Router recognizes a packet from a Registered IoT Device by finding (analyzing step) a non-zero value (setpoint value) in the Flow Label header field, ¶98 IoT device is pre-registered with the Cable, These IoT devices 
are referred to herein as a `Registered IoT Device, ¶104 a registered IoT device sends IPv4/IPv6 packet(s) to a Home Gateway (HGW) 405, adds a 
unique ID to the IPv6 Flow Label field that identifies a registered IoT device)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren-Matlock-Diab-Lee in light of Kloberdans in order for assuring data delivery from Internet of Things (IoT) devices (Kloberdans ¶6).


Regarding Claim 17

McLaren-Matlock-Diab-Lee-Kloberdans teaches:

The method as recited in claim 15.

Kloberdans teaches:

The method as recited in claim 15, wherein the setpoint value defines registered
end points, and wherein the checking step includes checking a header, as a function of content of the header, whether the data packet is exchanged between end points that are registered for the service-oriented communication, the header being the first header and/or the second header (¶114 Router recognizes a packet from a Registered IoT Device by finding (analyzing step for determining if packet is from registered endpoint) a non-zero value (setpoint value) in the Flow Label header field, ¶98 IoT device is pre-registered with the Cable, These IoT devices are referred to herein as a `Registered IoT Device, ¶104 a registered IoT device sends IPv4/IPv6 packet(s) to a Home Gateway (HGW) 405, adds a unique ID to the IPv6 Flow Label field that identifies a registered IoT device, ¶111 IoT device directly communicates to an IoT hub or Smart Speaker (data packet is exchanged between end points that are registered for the service-oriented communication)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren-Matlock-Diab-Lee in light of Kloberdans in order for assuring data delivery from Internet of Things (IoT) devices (Kloberdans ¶6).

Claims 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren-Matlock-Diab-Lee - Kloberdans as applied to claim 15 above, and further in view of Vashi (US 20170346858 A1). 

Regarding Claim 18
McLaren-Matlock-Diab-Lee -Kloberdans teaches:

The method as recited in claim 15.

Kloberdans teaches:

The method as recited in claim 15, wherein the setpoint value defines at least one registered end point (¶114 Router recognizes a packet from a Registered IoT Device by finding (analyzing step) a non-zero value (setpoint value) in the Flow Label header field, ¶98 IoT device is pre-registered with the Cable, These IoT devices are referred to herein as a `Registered IoT Device, ¶104 a registered IoT device sends IPv4/IPv6 packet(s) to a Home Gateway (HGW) 405, adds a unique ID to the IPv6 Flow Label field that identifies a registered IoT device)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren-Matlock-Diab-Lee in light of Kloberdans in order for assuring data delivery from Internet of Things (IoT) devices (Kloberdans ¶6).


the data packet includes an identification of a service, 

wherein for a sender end point of the data packet, in the analyzing step, it is checked whether the sender end point corresponds to a service provider designated in the data packet, identified by the identification of the service, and wherein for a receiver end point of the data packet, in the checking step, it is checked whether the receiver end point corresponds to a service user designated in the data packet, identified by an identification of a client.

Vashi teaches:

the data packet includes an identification of a service, wherein for a sender end point of the data packet, in the analyzing step, it is checked whether the sender end point corresponds to a service provider designated in the data packet, identified by the identification of the service, and wherein for a receiver end point of the data packet, in the checking, it is checked whether the receiver end point corresponds to a service user designated in the data packet, identified by an identification of a client (¶24 The primary wireless device can examine contents of a response from the network-based server to the registration request message, such as a value (value in data packet for identification of service) in the Contact header in a 200 OK response message sent to the primary wireless device, to determine whether the secondary wireless device is registered for cellular services determines if end point is registered and associated with a service provider), When the Contact header in the 200 OK message includes and associated URI of the secondary wireless device, the primary wireless device can determine that the secondary wireless device is registered for cellular services (identified by an identification of a client))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren-Matlock-Diab-Lee -Kloberdans in light of Vashi in order to provide wireless devices that are capable of intelligently and efficiently managing communication sessions using different available connections to ensure the best possible user experience (Vashi ¶4).




Regarding Claim 19
McLaren-Matlock-Diab-Lee-Kloberdans-Vashi teaches:

The method as recited in claim 15.

Kloberdans teaches:

The method as recited in claim 15, wherein the setpoint value defines at least one registered end point (¶114 Router recognizes a packet from a Registered IoT Device by finding (analyzing step) a non-zero value (setpoint value) in the Flow Label header field, ¶98 IoT device is pre-registered with the Cable, These IoT devices are referred to herein as a `Registered IoT Device, ¶104 a registered IoT device sends IPv4/IPv6 packet(s) to a Home Gateway (HGW) 405, adds a unique ID to the IPv6 Flow Label field that identifies a registered IoT device)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren-Matlock-Diab-Lee in light of Kloberdans in order for assuring data delivery from Internet of Things (IoT) devices (Kloberdans ¶6), and 

Vashi teaches:

the data packet includes an identification of a client, wherein for a sender end point of the data packet, in the analyzing step, it is checked whether the sender end point corresponds to a service user designated in the data packet, identified by the identification of the client, and wherein for a receiver end point of the data packet, in the checking step, it is checked whether the receiver end point corresponds to a service provider designated in the data packet, identified by an identification of a service (¶24 The primary wireless device can examine contents of a response from the network-based server to the registration request message, such as a value (value in data packet for identification of service) in the Contact header in a 200 OK response message sent to the primary wireless device, to determine whether the secondary wireless device is registered for cellular services determines if end point is registered and associated with a service provider), When the Contact header in the 200 OK message includes and associated URI of the secondary wireless device, the primary wireless device can determine that the secondary wireless device is registered for cellular services (identified by an identification of a client))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren-(Vashi ¶4).

Regarding Claim 20
McLaren-Matlock-Diab-Lee-Kloberdans-Vashi teaches:

The method as recited in claim 15.

Kloberdans teaches:

The method as recited in claim 15, wherein the setpoint value defines registered
end points (¶114 Router recognizes a packet from a Registered IoT Device by finding (analyzing step) a non-zero value (setpoint value) in the Flow Label header field, ¶98 IoT device is pre-registered with the Cable, These IoT devices are referred to herein as a `Registered IoT Device, ¶104 a registered IoT device sends IPv4/IPv6 packet(s) to a Home Gateway (HGW) 405, adds a unique ID to the IPv6 Flow Label field that identifies a registered IoT device)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren-Matlock-Diab-Lee in light of Kloberdans in order for assuring data delivery from Internet of Things (IoT) devices (Kloberdans ¶6) 

Vashi teaches:

the data packet includes an identification of a service and an identification of a client, wherein in the checking step, it is checked whether the data packet is exchanged between end points that are registered for the identification of the service identified in the data packet and the identification of the client identified in the data packet (¶24 The primary wireless device can examine contents of a response from the network-based server to the registration request message, such as a value (value in data packet for identification of service, the request and response indicates a registered combination of a sender and receiver) in the Contact header in a 200 OK response message sent to the primary wireless device, to determine whether the secondary wireless device is registered for cellular services (determines if end point is registered and associated with a service provider).  When the Contact header in the 200 OK message includes and associated URI of the secondary wireless device, the primary wireless device can determine that the secondary wireless device is registered for cellular services (identified by an identification of a client))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren-Matlock-Diab-Lee-Kloberdans in light of Vashi in order to provide wireless devices that are capable of intelligently and efficiently managing communication sessions using different available connections to ensure the best possible user experience (Vashi ¶4).

Regarding Claim 21
McLaren-Matlock-Diab-Lee-Kloberdans-Vashi teaches:

The method as recited in claim 15.

Vashi teaches:

The method as recited in claim 20, wherein, in the checking step, it is checked
whether a sender end point and a receiver end point of the data packet form a registered combination (¶24 The primary wireless device can examine contents of a response from the network-based server to the registration request message, such as a value (value in data packet for identification of service, the request and response indicates a registered combination) in the Contact header in a 200 OK response message sent to the primary wireless device, to determine whether the secondary wireless device is registered for cellular services determines if end point is registered and associated with a service provider), When the Contact header in the 200 OK message includes and associated URI of the secondary wireless device, the primary wireless device can determine that the secondary wireless device is registered for cellular services (identified by an identification of a client))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren-Matlock-Diab-Lee-Kloberdans in light of Vashi in order to provide wireless devices that are capable of intelligently and efficiently managing communication sessions using different available connections to ensure the best possible user experience (Vashi ¶4).




s 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren-Matlock-Diab-Lee as applied to claim 15 above, and further in view of Vashi (US 20170346858 A1). 
Regarding Claim 23
McLaren-Matlock teaches:

The method as recited in claim 15.

McLaren-Matlock-Diab-Lee does not teach: 

The method as recited in claim 15, wherein during a service discovery phase, it is
checked whether for a data packet via which information concerning an end point that offers a service is transmitted, the end point that offers the service is an end point that is registered as a service provider and/or is an end point that is registered for the offered service as a service provider.

Vashi teaches:

The method as recited in claim 15, wherein during a service discovery phase, it is
checked whether for a data packet via which information concerning an end point that offers a service is transmitted, the end point that offers the service is an end point that is registered as a service provider and/or is an end point that is registered for the offered service as a service provider (¶24 The primary wireless device can examine contents of a response from the network-based server to the registration request message, such as a value (value in data packet for identification of service, the request and response indicates a registered combination) in the Contact header in a 200 OK response message sent to the primary wireless device, to determine whether the secondary wireless device is registered for cellular services (service discovery phase).  When the Contact header in the 200 OK message includes and associated URI of the secondary wireless device, the primary wireless device can determine that the secondary wireless device is registered for cellular services (identified by an identification of a client))





capable of intelligently and efficiently managing communication sessions using 
different available connections to ensure the best possible user experience (Vashi ¶4).

Regarding Claim 24
McLaren-Matlock-Diab-Lee -Vashi teaches:

The method as recited in claim 15.

Vashi teaches:

The method as recited in claim 15, wherein during a service discovery phase, it is
checked whether for a data packet via which information concerning an end point that queries a service is transmitted, the end point that queries the service is an end point that is registered as a service user and/or is an end point that is registered for the queried service as a service user (¶24 The primary wireless device can examine contents of a response from the network-based server to the registration request message, such as a value (value in data packet for identification of service, the request and response indicates a registered combination) in the Contact header in a 200 OK response message sent to the primary wireless device, to determine whether the secondary wireless device is registered for cellular services (service discovery phase).  When the Contact header in the 200 OK message includes and associated URI of the secondary wireless device, the primary wireless device can determine that the secondary wireless device is registered for cellular services (identified by an identification of a client))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren-Matlock-Diab-Lee in light of Vashi in order to provide wireless devices that are 
capable of intelligently and efficiently managing communication sessions using 
different available connections to ensure the best possible user experience (Vashi ¶4).
 

26 is rejected under 35 U.S.C. 103 as being unpatentable over McLaren-Matlock-Diab-Lee as applied to claim 15 above, and further in view of Guo (US 20170006437 A1).

Regarding Claim 26

McLaren-Matlock-Diab-Lee does not teach:

The method as recited in claim 15, wherein before checking the criterion, it is
checked whether the data packet is part of a service-oriented communication, the check of the criterion being carried out when the data packet is part of a service-oriented communication, and otherwise the check not taking place.

Guo teaches:

The method as recited in claim 15, wherein before checking the criterion, it is
checked whether the data packet is part of a service-oriented communication, the check of the criterion being carried out when the data packet is part of a service-oriented communication, and otherwise the check not taking place (¶7 determining module, configured to determine whether a received downlink data packet is a group communication service data packet). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren-Matlock-Diab-Lee in light of Guo in order to provide a group communication apparatus and method, so as to improve reliability of a group communication 
service (Guo ¶6).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over McLaren-Matlock-Diab-Lee as applied to claim 27 above, and further in view of C S (US 20200313759 A1).
Regarding Claim 28
McLaren-Matlock-Diab-Lee teaches:

The method as recited in claim 27.




The device as recited in claim 27, wherein the connecting element is an automotive Ethernet switch.

  C S teaches:

The device as recited in claim 27, wherein the connecting element is an automotive Ethernet switch (¶38 devices 32 may represent hardware-based Ethernet switches for connecting hosts 52, 54 to aggregation device 30 and service provider network).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McLaren-Matlock-Diab-Lee in light of C S in order for providing switching functionality and an aggregation device configured to communicate with an orchestrator of a wide area network (WAN), where the aggregation device serves as a master switch and is coupled to the set of satellite devices via a set of cascade ports (C S ¶10).




















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/11/2022